Buchanan, J.,
delivered the opinion of the court.
*669A number of interesting and important questions were raised and discussed in this case, but, in the view we take of it, the only question that it is necessary for us to decide is the constitutionality of an act of the General Assembly approved February 27, 1896.
The first objection to the validity of section 8 of the act is that the title of the act gives no intimation of the legislation contained in that section, and that it is therefore void, because not passed in conformity to section 15, Article V. of the Constitution.
The act is entitled “An act in relation to commitment of minors to Prison Association of Virginia, and their custody.” It contains four sections.
The first section provides that no person shall be committed to, or detained in the Prison Association after he has reached the age of twenty-one years.
The second section provides under what circumstances minors may be committed to the Association, and how and at whose expense, they shall be conveyed to it.
Section three provides that “ Jurisdiction of all habeas corpus and other proceedings to test the right of said Prison Association of Virginia to retain custody of such minors as shall be committed, or surrendered, or received into its custody shall be exclusively in the Circuit Court of Richmond.”
The fourth section repeals all acts, or parts of acts, inconsistent with the act. Acts of 1895-6, pp. 521-2.
The rule or principle established by this court for determining whether the title of an act is sufficiently comprehensive to embrace the various provisions which are contained in it, under the requirement of section 15, Article V. of the Constitution is this: That, although the act or statute authorizes things of a diverse nature to be done, the title will be sufficient if the things authorized may be fairly regarded *670as in furtherance of the ■ object expressed in the title. All that is required by the constitutional provision is that the subjects embraced in the statute, but not specified in the title, he congruous, and have a natural connection with, or he germane to, the subject expressed in the title. Iverson Brown’s Case, 91 Va. 762, 771-2, and cases cited; Ingles v. Straus, 91 Va. 209.
The provision in the act declaring what court shall have jurisdiction to determine whether or not the minors committed to and held by the Prison Association are lawfully in its custody, has a natural connection with, and is germane to, the subject expressed in the title.
The title of the act is, in our opinion, sufficiently broad to cover all of its provisions.
It is also contended that taking away the jurisdiction of all the courts of the Commonwealth, except that of the Circuit Court of the city of Richmond, to award writs of habeas corpus in eases where parties are alleged to be unlawfully detained in custody by the Prison Association and compelling parents or guardians to travel “ hundreds of miles to that court to sue out and prosecute this great universal writ,” is such an abridgment of the right as to render sec. 3 of that act unconstitutional.
In determining the constitutionality of a statute the courts have nothing to do with the question whether or not the legislation contained in its provisions is wise and proper. The only question they have to deal with is one of power: The Legislature of the State has plenary legislative power except where it is' restricted by the Constitution of the State, or of the United States.
If the statute, validity of which is attacked, is not in conflict with the State or Federal Constitution, the courts have no power to declare it invalid, however well satisfied they may be that it is unwise or vicious legislation.
There is no provision in the Constitution which prohibits *671the Legislature from conferring exclusive jurisdiction upon the Circuit Court of the city of Richmond to award writs of habeas corpus in cases where the party for whose benefit the writ is awarded is detained in the custody of the Prison Association.
It is also claimed that this court has conferred upon it, by the Constitution, original jurisdiction to hear cases of habeas ■corpus, and that sec. 3 of the act in question is unconstitutional because it attempts to deprive this court of that jurisdiction.
If it were true that the Constitution conferred upon this court original jurisdiction in cases of habeas corpus, it by no means follows that the act, so far as it deprives other courts of their jurisdiction over such cases, would be invalid.
Section 2 of Article VI. of the Constitution providing that this court shall have appellate jurisdiction only, except in cases of habeas corpus, mandamus and prohibition does not, propria vigore, confer jurisdiction upon it.
The Constitution does not prescribe any case in which the appellate powers of this court shall be exercised, nor declare that it shall éxercise original jurisdiction in all cases of habeas corpus, mandamus, and prohibition. The exception as to original jurisdiction in cases of mandamus, habeas corpus and prohibition invests the court with capacity to receive original jurisdiction in those cases in the event the Legislature shall see fit to confer it, but it does not of itself confer the jurisdiction.
This question was fully considered by this court in the case of Barnett v. Meredith, Judge, 10 Gratt. 650, and the conclusion reached, which has since been followed, that whatever jurisdiction this court exercises must be by virtue of some statute enacted in conformity to the Constitution. Page v. Clopton, 30 Gratt. at page 417; Gresham v. Ewell, 84 Va. 784; Price v. Smith, decided at the April term of this court, ante, p. 14.
*672We are of opinion that the act is not unconstitutional, and that the County Court of Washington county had no jurisdiction of the case.
The judgment complained of must be reversed, the writ quashed, and the case dismissed.

Reversed.